

	

		II

		109th CONGRESS

		1st Session

		S. 1874

		IN THE SENATE OF THE UNITED STATES

		

			October 17, 2005

			Mrs. Feinstein

			 introduced the following bill; which was read twice and referred to the

			 Committee on the

			 Judiciary

		

		A BILL

		To amend title 28, United States Code, to clarify

		  jurisdiction of Federal Courts over a tort action brought by an alien, and for

		  other purposes.

	

	

		1.Short titleThis Act may be cited as the

			 Alien Tort Statute Reform

			 Act.

		2.Suits by

			 aliensSection 1350 of title

			 28, United States Code, is amended to read as follows:

			

				1350.Alien’s

				action for tort

					(a)Jurisdiction of

				district courtsThe district courts shall have original and

				exclusive jurisdiction of any civil action brought by an alien asserting a

				claim of torture, extrajudicial killing, genocide, piracy, slavery, or slave

				trading if a defendant is a direct participant acting with specific intent to

				commit the alleged tort. The district courts shall not have jurisdiction over

				such civil suits brought by an alien if a foreign state is responsible for

				committing the tort in question within its sovereign territory.

					(b)DefinitionsFor

				the purposes of this section:

						(1)DefendantThe

				term defendant means any person subject to the jurisdiction of the

				district courts of the United States, including—

							(A)a United States

				citizen;

							(B)a natural person

				who is a permanent resident of the United States;

							(C)a natural person

				who resides in the United States; or

							(D)a partnership,

				corporation, or other legal entity organized under the laws of the United

				States or of a foreign state.

							(2)Foreign

				stateThe term foreign state has the meaning given

				that term in section 1603 of title 28, United States Code.

						(3)Extrajudicial

				killingThe term extrajudicial killing—

							(A)means a

				deliberated killing, which—

								(i)notwithstanding

				the jurisdictional limitations referred to in subsection (a), is carried out by

				an individual under actual or apparent authority, or color of law, of any

				foreign state;

								(ii)is directed

				against another individual in the offender's custody or physical control;

				and

								(iii)is not

				authorized by a previous judgment pronounced by a regularly constituted court

				affording all the judicial guarantees which are recognized as indispensable by

				civilized peoples; and

								(B)does not include

				any such killing that, under international law, is lawfully carried out under

				the authority of a foreign state.

							(4)GenocideThe

				term genocide means, whether in time of peace or in time of war,

				an act carried out, or an attempt to carry out an act, with the specific intent

				to destroy, in whole or in substantial part, a national, ethnic, racial, or

				religious group as such, which—

							(A)kills members of

				that group;

							(B)causes serious

				bodily injury to members of that group;

							(C)causes the

				permanent impairment of the mental faculties of members of the group through

				drugs, torture, or similar techniques;

							(D)subjects the

				group to conditions of life that are intended to cause the physical destruction

				of the group in whole or in part;

							(E)imposes measures

				intended to prevent births within the group; or

							(F)transfers by

				force children of the group to another group.

							(5)PiracyThe

				term piracy means—

							(A)any illegal acts

				of violence or detention, or any act of depredation, committed for private ends

				by the crew or the passengers of a private ship or a private aircraft, and

				directed—

								(i)on the high seas,

				against another ship or aircraft, or against persons or property on board such

				ship or aircraft; or

								(ii)against a ship,

				aircraft, persons, or property in a place outside the jurisdiction of any

				country;

								(B)any act of

				voluntary participation in the operations of a ship or of an aircraft with

				knowledge of facts making it a pirate ship or aircraft; or

							(C)any act of

				inciting or of intentionally facilitating an act described in subparagraph (A)

				or (B).

							(6)Slave

				tradingThe term slave trading includes—

							(A)all acts involved

				in the capture, acquisition, or disposal of a person with intent to reduce such

				person to slavery;

							(B)all acts involved

				in the acquisition of a slave with a view to selling or exchanging such

				slave;

							(C)all acts of

				disposal by sale or exchange of a slave acquired with a view to being sold or

				exchanged; and

							(D)in general, every

				act of trade or transport of slaves.

							(7)SlaveryThe

				term slavery means the status or condition of a person over whom

				any or all of the powers attaching to the right of ownership are

				exercised.

						(8)Torture

							(A)In

				generalNotwithstanding the jurisdictional limitations referred

				to in subsection (a), the term torture means any act, carried out

				by an individual under actual or apparent authority, or color of law, of any

				foreign state, directed against another individual in the offender's custody or

				physical control, by which severe pain or suffering (other than pain or

				suffering arising only from or inherent in, or incidental to, lawful

				sanctions), whether physical or mental, is intentionally inflicted on that

				individual for such purposes as obtaining from that individual or a third

				person information or a confession, punishing that individual for an act that

				individual or a third person has committed or is suspected of having committed,

				intimidating or coercing that individual or a third person, or for any reason

				based on discrimination of any kind.

							(B)Mental pain or

				sufferingIn subparagraph (A), mental pain or suffering refers to

				prolonged mental harm caused by or resulting from—

								(i)the intentional

				infliction or threatened infliction of severe physical pain or

				suffering;

								(ii)the

				administration or application, or threatened administration or application, of

				mind altering substances, or other procedures calculated to disrupt profoundly

				the senses or the personality;

								(iii)the threat of

				imminent death; or

								(iv)the threat that

				another individual will imminently be subjected to death, severe physical pain

				or suffering, or the administration or application of mind altering substances

				or other procedures calculated to disrupt profoundly the senses or

				personality.

								(c)Liability for

				damagesAny defendant who is a direct participant acting with

				specific intent to commit a tort referred to in subsection (a) against an alien

				shall be liable for damages to that alien or to any person who may be a

				claimant in an action for the wrongful death of that alien.

					(d)Exhaustion of

				remediesA district court shall abstain from the exercise of

				jurisdiction over a civil action described in subsection (a) if the claimant

				has not exhausted adequate and available remedies in the place in which the

				injury occurred. Adequate and available remedies include those available

				through local courts, claims tribunals, and similar legal processes.

					(e)Foreign policy

				interests of the United StatesNo court in the United States

				shall proceed in considering the merits of a claim under subsection (a) if the

				President, or a designee of the President, adequately certifies to the court in

				writing that such exercise of jurisdiction will have a negative impact on the

				foreign policy interests of the United States.

					(f)Procedural

				requirements

						(1)SpecificityIn

				any action brought under this section, the complaint shall state with

				particularity specific facts that—

							(A)describe each

				tort alleged to have been committed and demonstrate the reason or reasons why

				the tort action may be brought under this section, provided that if an

				allegation is made on information and belief, the complaint shall state with

				particularity all facts on which that belief is formed; and

							(B)demonstrate that

				the defendant had the specific intent to commit the tort alleged to have been

				committed.

							(2)Motion to

				dismissIn any action brought under this section, the court

				shall, on the motion of any defendant, dismiss the complaint if the

				requirements of subparagraphs (A) and (B) of paragraph (1) are not met.

						(3)Stay of

				discoveryIn any action brought under this section, all discovery

				related to the merits of the claim and other proceedings shall be stayed during

				the pendency of any motion to dismiss, unless the court finds upon the motion

				of any party that particularized discovery is necessary to preserve evidence or

				to prevent undue prejudice to that party.

						(4)Plaintiff

				identity

							(A)RequirementSubject

				to subparagraph (B), in any action brought under this section, the first and

				last names of all plaintiffs shall be disclosed in the complaint filed with the

				court.

							(B)ExceptionA

				court may permit an anonymous filing of a complaint if a plaintiff's life or

				safety would be endangered by publicly disclosing the plaintiff's

				identity.

							(g)FeesContingency

				fee arrangements are prohibited in any action brought under the jurisdiction

				provided in this section.

					(h)Statute of

				limitationsNo action shall be maintained under this section

				unless it is commenced not later than 10 years from the date the injury

				occurred.

					(i)Application of

				other lawsNothing in this section may be construed to waive or

				modify the application of any provision of the Class Action Fairness Act of

				2005 (Public Law 109–2; 119 Stat. 4) and any amendment made by that Act, or of

				title 28, United States Code, to any class action law suit brought under this

				section.

					.

		

